Name: Commission Regulation (EC) No 329/2004 of 26 February 2004 derogating, for 2004, from Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: animal product;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0329Commission Regulation (EC) No 329/2004 of 26 February 2004 derogating, for 2004, from Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 Official Journal L 060 , 27/02/2004 P. 0005 - 0006Commission Regulation (EC) No 329/2004of 26 February 2004derogating, for 2004, from Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), and in particular Articles 3(2), 8(12) and 15 thereof,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues(2), and in particular Article 7 thereof,Whereas:(1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004 should enable those countries to qualify for the tariff quotas for poultrymeat provided for by Regulation (EC) No 774/94 under fair conditions compared with those applicable to the existing Member States. Economic operators in those countries must be given the possibility therefore of participating fully in those quotas upon accession.(2) In order not to create disturbance on the market before and after 1 May 2004, the timetable for the tranches provided for in 2004 by Commission Regulation (EC) No 1431/94(3) must be altered and the allocation of quantities adjusted without, however, altering the overall quantities provided for by Regulation (EC) No 774/94. The implementing procedures should also be amended as regards the deadline for submitting applications.(3) It is therefore necessary, for 2004, to provide for amendments and adjustments to the measures laid down in Articles 2 and 4(1) of Regulation (EC) No 1431/94.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 11. In derogation from Article 2 of Regulation (EC) No 1431/94, for the period from 1 April to 30 June 2004, the quotas shall be distributed as follows:(a) 8 % during the period from 1 to 30 April 2004;(b) 17 % during the period from 1 May to 30 June 2004.2. In derogation from Article 4(1) of Regulation (EC) No 1431/94, for the period from 1 May to 30 June 2004, licence applications shall be submitted during the first seven days of May.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 April to 30 June 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 91, 8.4.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3).(3) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24).